Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone with Applicants representative Zach Stern on 11/9/2021.
The application has been amended as follows:  	Regarding claims 14, 15, 18, and 19, the claims are amended so the claims would read as follows.14. A DC electrical circuit protection apparatus in a DC feed system where a plurality of DC electrical circuits are connected to a common main line, the apparatus comprising:
	a plurality of current sensors each provided in at least one of a positive or a negative electrical path in each of at least two of the plurality of DC electrical circuits;
	a plurality of arc noise absorbers which are provided on an upstream side, with respect to a positive current flow direction, of each of the plurality of current sensors and which each absorb an arc noise, which occurs in one of the plurality of DC electrical circuits and flows in from the upstream side, so as not to cause the arc noise to propagate to any other DC electrical circuit; and
	an arc detection device which determines a DC electrical circuit having a largest arc noise signal strength among respective arc noise signal strengths of the plurality of DC electrical circuits from current signals detected by the plurality of current sensors, compares a difference between the largest arc noise signal strength and an arc noise signal strength of another DC 
15. The DC electrical circuit protection apparatus according to claim 14, wherein comparing the difference between the largest arc noise signal strength and the arc noise signal strength of the another DC electrical circuit with the threshold value is carried out based on the current signals of all the plurality of current sensors attached to the respective plurality of DC electrical circuits to which loads are connected.18. The DC electrical circuit protection apparatus according to claim 16, wherein each of the plurality of arc noise absorbers includes a capacitor provided between a corresponding switch and an electrical path.19. The DC electrical circuit protection apparatus according to claim 16, wherein each of the plurality of arc noise absorbers includes a filter which is provided between a corresponding switch and an electrical path and which cuts a signal of 10 kHz to 100 kHz.
Reasons For Allowance
Claims 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 14, as amended, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a plurality of arc noise absorbers which are provided on an upstream side, with respect to a positive current flow direction, of each of the plurality of current sensors and which each absorb an arc noise, which occurs in one of the plurality of DC electrical circuits and flows in from the upstream side, so as not to cause the arc noise to propagate to any other DC electrical circuit; and an arc detection device which determines a DC electrical circuit having a largest arc noise signal strength among respective arc noise signal strengths of the plurality of DC electrical circuits from current signals detected by the plurality of current sensors, compares a difference between the largest arc noise signal strength and an arc noise signal strength of another DC electrical circuit with a threshold value, and identifies a DC electrical circuit in which an arc has occurred from among the plurality of DC electrical circuits.”.	Regarding claim 22, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the plurality of DC electrical circuits, each of which includes a current sensor provided in one of a positive or a negative electrical path of each of the plurality of DC electrical circuits and includes the arc noise absorber which is provided on the upstream side of the current sensor and which absorbs an arc noise flowing in from the upstream side, an arc detection method comprising: comparing respective arc noise signal strengths of the plurality of DC electrical circuits from current signals detected by the current sensors of the plurality of DC electrical circuits, and based on the arc noise signal strengths, identifying a circuit in which an arc has occurred from among the plurality of DC electrical circuits; an arc noise frequency analysis which carries out a frequency analysis from the current signals detected by the current sensors; and an arc noise strength comparison which compares signal strengths of noise frequencies analyzed in the arc noise frequency analysis step, for each of the current signals detected by the current sensors, and thus identifies an arc occurrence circuit..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838